                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

PAULA BRITAIN; et al.                                                               PLAINTIFFS

v.                                  NO. 4:17-cv-00417-JM

JEFFERY EVERETTS; et al.                                                          DEFENDANTS

                                             ORDER

       This matter was stayed on September 18, 2017, pending the criminal prosecution of

separate defendant Jeffery Everetts in Lonoke County Circuit Court. The parties are directed to

file a status report by March 25, 2019, updating the Court on the status of the state matter.

       IT IS SO ORDERED this 11th day of March, 2019.



                                                     _______________________________
                                                     JAMES M. MOODY, JR.
                                                     UNITED STATES DISTRICT JUDGE
